Ellington, Judge.
A Chatham County jury found Troy Boyington guilty of two counts of felony obstruction of a police officer, OCGA § 16-10-24 (b). In two related enumerations of error, Boyington contends the evidence was insufficient to support the convictions because he did not offer violence against the arresting officers, but only passively resisted an unlawful arrest. Finding no error, we affirm.
On appeal, the evidence must be viewed in the light most favorable to support the verdict, and the appellant no longer enjoys a presumption of innocence. Arnold v. State, 249 Ga. App. 156 (1) (545 SE2d 312) (2001). Further, we do not weigh the evidence or determine witness credibility. Id. Viewing the evidence in this light, the record reveals the following relevant facts. Two police officers told Boyington, who had been causing a disturbance at his girlfriend’s apartment, to leave. After talking with the officers, Boyington left, grumbling to one of the officers that he was going to “kick his ass.” Shortly thereafter, Boyington returned to the apartment and sat down on the front porch. When the officers approached him, Boyington fled through his girlfriend’s apartment and to the backyard. When the officers caught up with Boyington, they attempted to frisk him for weapons before they talked with him further. Boyington, however, refused to comply. When one of the officers told him they would have to report him to the housing authority, Boyington swung his body around abruptly and came toward the officer as if he were going to hit her. When the officers tried to place Boyington in handcuffs, he resisted and kicked and pushed at them both. He also tried to grab an officer’s service pistol, which resulted in that officer spraying Boyington in the face with pepper spray.
This evidence is sufficient to support Boyington’s convictions for felony obstruction of a police officer. OCGA § 16-10-24 (b); McLeod v. State, 245 Ga. App. 668, 669 (2) (538 SE2d 759) (2000). Further, given these facts, the jury was authorized to conclude that the officers were lawfully discharging their duties and that Boyington’s resistance was unjustified. Shaw v. State, 247 Ga. App. 867, 870 (2) (a) (545 SE2d 399) (2001).
*412Decided January 23, 2002.
Burton F Metzger, for appellant.
Spencer Lawton, Jr., District Attorney, Arvo H. Henifin, Assistant District Attorney, for appellee.

Judgment affirmed.


Smith, P. J., and Eldridge, J., concur.